—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 13, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a mail handler by the US Postal Service until he was discharged for engaging in a fist fight with another employee. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits. Substantial evidence supports this decision. Offensive behavior in the work place, including engaging in assaultive conduct toward co-workers, has been found to constitute disqualifying misconduct (see, Matter of Perry [Sweeney], 222 AD2d 924; Matter of Redjepi [Hudacs], 210 AD2d 727, 728) as has the knowing violation of the employer’s rules or policy (see, Matter of Novellano [Sweeney], 216 AD2d 655), here, a provision in the US Postal Service Code of Ethical Conduct which provides that employees are to conduct themselves in a manner that “reflects favorably upon the Postal Service”. Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.